DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 44, 47, 48, and 51 directed to an invention non-elected without traverse.  Accordingly, claims 44, 47, 48, and 51 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gautam Thatte on June 14, 2021.

The application has been amended as follows: 
Amend claim 1 as follows:

A system for automatically delivering a dose of a medicament to a subject, the system comprising: 
a plurality of removable cartridge modules, wherein each removable cartridge module of the plurality of removable cartridge modules comprises: 
a needle housing configured to dictate a range of injection depths possible, 
a plunger assembly with [[the]] a plunger drive mechanism, 
at least one fitting configured to connect the removable cartridge module to [[the]] an injector assembly, wherein the at least one fitting is shaped identically in each removable cartridge module of the plurality of removable cartridge modules, 
an identification element comprising an identification code associated with a pre- filled cartridge and/or medicament contained within, and 
a cavity configured to reversibly secure the pre-filled cartridge; and 
[[an]] the injector assembly comprising: 
an activation switch configured to initiate automatic delivery of the dose of the medicament; 
a needle aperture at a distal end of the injector assembly configured for a needle to pass therethrough; 
[[a]] the plunger drive mechanism configured to apply pressure to [[a]] the plunger assembly, the plunger drive mechanism comprising a motor operably connected to the activation switch, a rotary encoder to measure an amount of the pressure, and an actuator operably connected to the motor and the plunger assembly; 
a surface configured to operatively connect to at least a portion of one [[removeable]] removable cartridge module of the plurality of removable cartridge modules;

a cartridge drive assembly configured to move the pre-filled cartridge axially between a proximal and a distal end of the injector assembly, the cartridge drive assembly comprising at least one gear element operably connected to the motor and the activation switch.

Cancel claims 31, 33, 40, and 42.
Allowable Subject Matter
	Claims 1, 2, 4, 10, 14-17, and 19-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed system.  
	The closest prior art of record is Bokelman (US 20140012229).  
Regarding independent claim 1, Bokelman fails to teach among all the limitations or render obvious a plurality of removable cartridge modules, in combination with the total structure and function as claimed.  Instead, Bokelman teaches a module (126 in fig. 9) which is capable of receiving a prefilled cartridge.  However, the module of Bokelman is intended to be reused with a new cartridge (paragraph 84).  As such, PHOSITA would have no motivation to modify the system of Bokelman to have a plurality of removable cartridge modules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783